DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's Argument/Remark filed on 04/11/2022 have been fully considered.  Applicant asserts:
Specifically, Mehta and Mendelson fail to disclose a control module configured to at least one of anonymously or automatically capture at least one of audio or video of the incident and report the captured at least one of the audio or video to the first station. Mehta and Mendelson are silent in this regard. 
Applicant’s arguments filed have been fully considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action and the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 24, 25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 24 recites the limitation “in response to executing the emergency alerting application enable UWB operations of the mobile access device in an outdoor setting to provide micro-location data to the first station."  However, there is no support for the limitation underlined. 
Claim 25 recites the limitation “generate an alert message indicating at least one of remain silent, hide, or move such that a barrier is between the user and at least one of an assailant or a criminal.”  However, there is no support for the limitation underlined.
Claim 27 recites the limitation “(ii) signaling one or more other mobile access devices to generate an alert message.”  However, there is no support for the limitation underlined.  Instead, the originally filed application discloses “(ii) signaling one or more other mobile access devices to generate an audible alarm” and it is examined as such. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 20170251347 A1) in view of Mendelson (US 9374673 B2) and Rahfaldt; (US 20100099461 A1)

Re: Claim 1
Mehta discloses a mobile access device (See Mehta Fig. 2: the second device 207) comprising:
a memory configured to store incident information; 
See Mehta Fig. 2, [0141] the data set 270 includes data from one or more caches, databases or other forms of storage located at the second device 207 . .   the data is retrieved from a data storage medium 215
a transceiver configured to report the incident information to a first station,
See Mehta [0277] user communication devices, for example, smart phones or tablet computers, are often capable of communicating information in a variety of modes including rich information formats such as, for example, multimedia messages including pictures or video messages.  [0295]:  the EDC then accesses various forms of multimedia information (e.g. video, images, location information, and other forms of multimedia data) from the user communication device of the user needing emergency assistance.
wherein the transceiver is at least one of Wi-Fi or cellular network enabled; and 
See Mehta Fig. 2, [0141] the second device 207 transmits the data through any network (Wi-Fi, Ethernet, cellular data connection, etc.) over the internet or through private connections, such as HTTPS, unauthenticated HTTP, binary data SMS over a cellular network and other means
a control module configured to execute an emergency alerting application,
See Mehta [0014] communication devices comprising . . . an emergency alert application comprising: (a) a user input module receiving an indication to send a request for assistance associated with a second device to a recipient; 
NOTE: Also See [0020] and [0021] re alert application and FIG. 1B [0135]
transmit an alert signal from second mobile access device to the first station (See Mehta Fig. 2: EMS 230) indicating an incident has occurred, (See Mehta [0106] a request for assistance comprises an emergency indication selected from, for example, a car accident, a medical emergency, a police emergency, a fire emergency, or any combination thereof) 
See Mehta Fig. 2, [0137]:  a user 200 of a communication device 206 initiates the process to send a request for assistance to an EDC 255 on behalf of a user 205 of the second device 207. [0140] the request for assistance includes a data set (270, 272, 276) associated with the second device 207 or the user 205 on whose behalf the request is being sent. . . . a data set includes data (including meta-data) regarding the user 205 or the second device 207 (e.g. user location . . .
collect the incident information including at least one of capturing at least one of audio or video of the incident (See Mehta [0275] transmission of multimedia messages that pertain to an emergency situation including video files, image files, streaming video data.), 
See Mehta [0285]: including one or more of a camera of the certain user communication devices to get a first-hand view of streaming video being captured by the camera 
generate a report message including the incident information, and perform countermeasures including sending the report message to the first station, (See Mehta Fig. 2: EMS 230.  [0142]: the data set 270 is provided to the EDC 255 directly (communication link 225), via the EMS 230 (communication link 223, 226), or via a third party (communication link 223, 241, 243)) including the captured at least one of the audio or video to the first station,
See Mehta [0277] user communication devices, for example, smart phones or tablet computers, are often capable of communicating information in a variety of modes including rich information formats such as, for example, multimedia messages including pictures or video messages.  [0295]:  the EDC then accesses various forms of multimedia information (e.g. video, images, location information, and other forms of multimedia data) from the user communication device of the user needing emergency assistance.
wherein at least one of the alert signal or the report message includes a unique signal identifier.  
See Mehta Fig. 2, [0143]: the location information is obtained from one or more sources such as, for example, a location component 216 (such as a GPS, not shown), Wi-Fi access points information using a Wi-Fi antenna (not shown), Bluetooth beacon data using a Bluetooth antenna (not shown),  . . . locate the second device 207 using GPS, cell-ID and Wi-Fi access point, wherein the second device 207 provides service set identifier (SSID) and Media Access Control (MAC) data for the Wi-Fi access point(s).

Mehta does not appear to explicitly disclose 
wherein the transceiver is at least one of ultra-wideband enabled or personal area network enabled; and (Emphasis Added)
transmit an alert signal from the mobile access device to the first station indicating an incident has occurred, (Emphasis Added)
In a similar endeavor, Mendelson discloses
wherein the transceiver is at least one of ultra-wideband enabled or personal area network enabled; and 
See Mendelson Fig. 1, Col 12, lines 35-38: (11) the user initiate emergency/panic/help, as part of the emergency application an emergency ID is encode into the Bluetooth and or Wi-Fi and cell naming 102, the information is encode into a code
transmit an alert signal from the mobile access device to the first station indicating an incident has occurred, 
See Mendelson Fig. 1, Col 12, lines 54-62:  the mobile phone use the built in Bluetooth and or Wi-Fi or cellular to be on for x amount of time and vice versa, the idea is to use the existing communication signal available on the mobile phone to be located by a scannig4life device 200 handle by search and rescue unit in emergency, the beacon mode 104 
wherein at least one of the alert signal or the report message includes a unique signal identifier.  
See Mendelson Fig. 1, Col. 10, lines 42-46: (119) In a beacon mode the mobile will transmits a periodic signal with limited information content (for example its encoding identification), on a specified radio frequency available in the mobile phone--cellular, Bluetooth and Wi-Fi.
NOTE: Also See Claim 2: encoding emergency information into said at least one of user's cellular phone Bluetooth identifier and Wi-Fi identifier to be broadcasted in said beacon mode,
Note, Mehta and Mendelson are analogous art because both are directed to emergency services (See Mehta Abstract and Mendelson Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta invention by employing the teaching as taught by Mendelson to provide the limitation.  The motivation for the combination is given by Mendelson which provides the user needing emergency assistance to contact emergency service directly (time saving) and utilize alternate network in case cellular network is unavailable (improve connection capability).

Mehta in view of Mendelson does not appear to explicitly disclose anonymously or automatically.
In a similar endeavor, Rahfaldt; discloses collect the incident information including at least one of anonymously or automatically capturing at least one of audio or video of the incident
See Rahfaldt; Fig. 1, [0023] In the event of an emergency, images, video and/or audio may be captured covertly using existing components of a cellular phone.
NOTE: Also See [0016]. 
Note, Mehta in view of Mendelson and Rahfaldt; are analogous art because both are directed to emergency services (See Mehta Abstract and Rahfaldt; Abstract, [0016]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta in view of Mendelson invention by employing the teaching as taught by Rahfaldt; to provide the limitation.  The motivation for the combination is given by Rahfaldt; which improves safety of the victim by capturing the audio/video covertly. 

Re: Claim 21
Mehta in view of Mendelson and Rahfaldt discloses wherein the control module is configured to anonymously capture and report the at least one of audio or video of the incident.
See Rahfaldt; Fig. 1, [0023] In the event of an emergency, images, video and/or audio may be captured covertly using existing components of a cellular phone.
The motivation for the combination is given by Rahfaldt; which improves safety of the victim by capturing the audio/video covertly. 

Re: Claim 22
Mehta in view of Mendelson and Rahfaldt discloses wherein the control module is configured to automatically capture and report the at least one of audio or video of the incident.
See Rahfaldt [0023] Moreover, the present disclosure provides means for automatically capturing, streaming and remotely storing data for the purposes of personal security and surveillance. The captured and streamed data may be in the form of photographic images, video data, audio data, and any combinations thereof. In the event of an emergency, images, video and/or audio may be captured covertly using existing components of a cellular phone.
The motivation for the combination is given by Rahfaldt; which takes into account for the victim in panic and ensures/increase information related to emergency is properly provided.

Re: Claim 26
Mehta in view of Mendelson and Rahfaldt wherein the control module is configured to, in response to receiving a request in a non-audible format for additional information regarding the incident, 
See Mehta Fig. 2, [0152] the EMS 230 attempts to establish a covert data communication session with the second device 207. In some embodiments, a covert data communication session is established with the second device 207 without alerting the user 205 or anyone nearby of the communication session. For example, in some embodiments, a covert data communication session is a data call that does not cause the second device 207 on the end of the call to ring, buzz, or otherwise give any indication of an incoming call. . . . . . . the EMS 230 sends a covert request for receiving location information and other relevant user data cached on the second device 207.
display questions to the user and
See Mehta [0313] the user communications device comprising: a user interface configured to display alerts to the user of the user communication device, or messages sent from an EDC or EMS in response to a request for emergency assistance 
generate a response signal based on a non-audible response from the user regarding the questions. 
See Mehta Fig. 3, [0156] when the second device 307 is responsive to the data communication session, the EMS 330 then bridges the data communication session with the devices (305, 307) with the EDC 357, and shares all relevant data


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Mendelson and Rahfaldt as applied to Claim 1 above, and further in view of Redding (US 20140370879 A1)

Re: Claim 2
Mehta in view of Mendelson and Rahfaldt does not appear to explicitly disclose wherein the unique signal identifier is an ultra-wideband signal identifier or a Bluetooth® low energy signal identifier having a unique signal signature, which is indicative of at least one of an owner or user of the mobile access device.
In a similar endeavor, Redding discloses wherein the unique signal identifier is an ultra-wideband signal identifier or a Bluetooth® low energy signal identifier.  
See Redding [0242] In block 2006, the wireless identity transmitter may then broadcast a message that includes the nonce and the rolling identifier, or simply the rolling identifier (i.e., without a nonce). In an embodiment, the broadcast message may be a single packet length Bluetooth LE.RTM. chirp message.  
having a unique signal signature, which is indicative of at least one of an owner or user of the mobile access device.
See Redding [0006] The proximity broadcast receivers may relay received broadcast messages, along with other information (e.g., timestamp data, proximity information, etc.), to a central server in the form of sighting messages . . . the central server may process (e.g., decode, etc.) the secure identification code within the sighting messages to identify the wireless identity transmitter, and use this identity to look up the user associated with the device
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta in view of Mendelson and Rahfaldt invention by employing the teaching as taught by Coles to provide the limitation.  The motivation for the combination is given by Redding which provides low power consumption and simply way to identify the user. 


Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Mendelson and Rahfaldt as applied to Claim 1 above, and further in view of FRENKEL (US 20170005958 A1)

Re: Claim 3
Mehta in view of Mendelson and Rahfaldt discloses wherein the transceiver is Bluetooth® enabled.
See Mendelson Fig. 1,  Col. 10, lines 42-46: (119) In a beacon mode the mobile will transmits a periodic signal with limited information content (for example its encoding identification), on a specified radio frequency available in the mobile phone--cellular, Bluetooth and Wi-Fi.
NOTE: See the rejection of Claim 1 for motivation to combine. 
Mehta in view of Mendelson and Rahfaldt does not appear to explicitly disclose wherein the transceiver is ultra- wideband enabled.
In a similar endeavor, FRENKEL discloses wherein the transceiver is ultra- wideband enabled and Bluetooth® enabled.
See FRENKEL [0017] a wearable panic button that the senior should press when in distress, at least indoors. This may also include some . . . buttons e.g. to signal “Panic” and/or “I'm OK”, accelerometer, proximity sensors, battery, Ultra-Wide-Band and Bluetooth wireless communication transceivers.
NOTE: Also See [0053] and [0277]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta in view of Mendelson and Rahfaldt invention by employing the teaching as taught by FRENKEL to provide the limitation.  The motivation for the combination is given by FRENKEL which improves data transfer rate and accurate information transmission (without multipath effect). 

Re: Claim 24
Mehta in view of Mendelson and Rahfaldt does not appear to explicitly disclose wherein the control module is configured to in response to executing the emergency alerting application enable UWB operations of the mobile access device in an outdoor setting to provide micro-location data to the first station.
In a similar endeavor, FRENKEL discloses wherein the control module is configured to in response to executing the emergency alerting application enable UWB operations of the mobile access device in an outdoor setting (See FRENKEL [0276] The “attached appliance” or alternatively an application on the senior's mobile phone provides outdoor real time localization) to provide micro-location data to the first station. (See FRENKEL [0030] the angle of the wearable relative to the anchor's antenna array is determined, e.g. to allow the wearable to be localized at high e.g. sub-meter accuracy or at an accuracy of less than 1 meter, or even, according to certain embodiments, less than 0.5 meter)
See FRENKEL [0027] Certain embodiments seek to provide a UWB system including a wearable tag for indoor localization, . . .  working in TWR (two-way ranging) mode to combine angle and distance data) enables a small battery to last several weeks between re-charges. Typically, Angle-of-Arrival (AoA) anchors are employed to enable a single anchor to determine its own distance and angle relative to the wearable (aka tag) and to determine, either locally or remotely, the spatial coordinates of the wearable accordingly, without recourse to any other anchor, thus reducing total number of required anchors, hence cost and complexity.
NOTE: Also See FRENKEL Claim 18: re “real time sub-meter localization of said tag, thereby to provide said real time localization data”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta in view of Mendelson and Rahfaldt invention by employing the teaching as taught by FRENKEL to provide the limitation.  The motivation for the combination is given by FRENKEL which improves accuracy in location determination. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Mendelson and Rahfaldt as applied to Claim 1 above, and further in view of Coles (US 20210012627 A1) 

Re: Claim 4
Mehta in view of Mendelson and Rahfaldt does not appear to explicitly disclose wherein the transceiver is personal area network enabled and transmits signals at 2.4 GHz.  
In a similar endeavor, Coles discloses wherein the transceiver is personal area network enabled and transmits signals at 2.4 GHz.  
See Coles [0100] More specifically, the pod 100 may broadcast a Bluetooth LE signal. . . . The Bluetooth LE signal may also include a unique identifier for the pod 100
NOTE: Bluetooth Low Energy uses 2.4 GHz (https://en.wikipedia.org/wiki/Bluetooth_Low_Energy)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta in view of Mendelson and Rahfaldt invention by employing the teaching as taught by Coles to provide the limitation.  The motivation for the combination is given by Coles which provides low power consumption.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Mendelson and Rahfaldt as applied to Claim 1 above, and further in view of Wolfson (US 20170148306 A1)

Re: Claim 5
Mehta in view of Mendelson and Rahfaldt does not appear to explicitly disclose wherein the control module is configured to aid in determining a location of the mobile access device by performing an ultra-wideband or Bluetooth® signal exchange with the first station.  
In a similar endeavor, Wolfson discloses wherein the control module is configured to aid in determining a location of the mobile access device by performing an ultra-wideband or Bluetooth® signal exchange with the first station.  
See Wolfson [0030] the WiFi radio port 113 and/or Bluetooth radio port 114 may be used to transmit to and receive signals from mobile communication devices 150. For example, in operation, a transmission through the Bluetooth radio port 114, e.g., an emergency alert, may be used to locate Bluetooth components that are located within a pre-determined area and, moreover, to identify them, e.g., by their unique MAC address, cellphone number, and the like, and to determine their location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta in view of Mendelson and Rahfaldt invention by employing the teaching as taught by Wolfson to provide the limitation.  The motivation for the combination is given by Wolfson which provides efficient way to determine location.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Mendelson and Rahfaldt as applied to Claim 1 above, and further in view of Miller (US 20040239498 A1)

Re: Claim 6
Mehta in view of Mendelson and Rahfaldt does not appear to explicitly disclose wherein the control module is configured to determine distances between the mobile access device and nearby objects and report the distances to the first station.  
In a similar endeavor, Miller discloses wherein the control module is configured to determine distances between the mobile access device and nearby objects (See Miller Fig. 1 [0024] In block 304, mobile device 104 periodically receives proximity location information from one or more location identification beacons 102.  NOTE: Also See [0018]) and report the distances to the first station.  
See Miller [0024] a person having mobile device 104 may dial 911 (or some other emergency number) in block 306. Dialing 911 (or some other emergency number) enables the proximity location information received by mobile device 104 to be sent to PSAP 108 (or another emergency call center) via base station 106. In one embodiment, mobile device 104 may process the proximity location information by adding additional data to the proximity location information. . . . Additional data may also include . . . distance measuring, etc
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta in view of Mendelson and Rahfaldt invention by employing the teaching as taught by Miller to provide the limitation.  The motivation for the combination is given by Miller improves efficiency for emergency service provider to locate the person in need of assistance.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Mendelson and Rahfaldt as applied to Claim 1 above, and further in view of Coles and FRENKEL

Re: Claim 7
Mehta in view of Mendelson and Rahfaldt does not appear to explicitly disclose wherein the control module is configured to receive the descriptive comments as an input from the user of the mobile access device and transmit the descriptive comments to the first station via an ultra-wideband signal.  
In a similar endeavor, Coles discloses wherein the control module is configured to receive descriptive comments as an input from the user of the mobile access device and 
See Coles [0089] The microphone 110 is configured to receive voice communications from occupants within the detection area. In this manner, the occupants may communicate with the pod 100. . . . The voice communications may also include status information regarding the occupants, such as “Bob is injured,” or “Jim is safe.” 
transmit the descriptive comments to the first station.
See Coles [0099]: In this manner, the pod 100 may transmit, via long-range communication links, sensor data including . .  microphone 110 respectively, to the server computing device or any other suitable remote computing device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta in view of Mendelson and Rahfaldt invention by employing the teaching as taught by Coles to provide the limitation.  The motivation for the combination is given by Coles which improves emergency services by allowing service provider to accurately determine the situation.

Mehta in view of Mendelson, Rahfaldt and Cole does not appear to explicitly disclose via an ultra-wideband signal.
In a similar endeavor, FRENKEL discloses transmit the audio to the first station via an ultra-wideband signal (See FRENKEL [0017] a wearable panic button that the senior should press when in distress, at least indoors. This may also include some . . . buttons e.g. to signal “Panic” and/or “I'm OK”, accelerometer, proximity sensors, battery, Ultra-Wide-Band and Bluetooth wireless communication transceivers)
See FRENKEL Fig. 2, [0024] anchor/s operative for providing communication with wearable and/or for determining wearable's location and detecting audio information e.g. spoken distress phases. [0242] Typically, a distress condition may also be triggered by the senior uttering an alerting phrase.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta in view of Mendelson, Rahfaldt and Cole invention by employing the teaching as taught by FRENKEL to provide the limitation.  The motivation for the combination is given by FRENKEL which improves data transfer rate and accurate information transmission (without multipath effect). 
 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Mendelson and Rahfaldt as applied to Claim 1 above, and further in view of Newman (US 20200374682 A1)

Re: Claim 23
Mehta in view of Mendelson and Rahfaldt does not appear to explicitly disclose wherein the control module is configured to execute the emergency alerting application in response to receiving at least one of a predetermined sequence or predetermined pattern of taps on the mobile access device.
In a similar endeavor, Newman discloses wherein the control module is configured to execute the emergency alerting application (See Newman [0114] A component of the health monitoring device 102 is the health monitoring application 306 (e.g., a health monitoring application of FIGS. 5A through 24)) in response to receiving at least one of a predetermined sequence or predetermined pattern of taps on the mobile access device.
See Newman [0149] FIGS. 5A and 5B illustrate a GUI of a health monitoring application (e.g., health monitoring application 306 of FIG. 3) in accordance with an embodiment of the present disclosure. The GUI is in an armed state, in which either a medical alert or a panic alarm can be fired (e.g., communicated to the health monitoring and emergency support system 150) in accordance with an input (e.g., tap thrice) from the subject associated with the health monitoring device currently running the health monitoring application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta in view of Mendelson and Rahfaldt invention by employing the teaching as taught by Newman to provide the limitation.  The motivation for the combination is given by Newman provides user friendly interface in case of emergency.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Mendelson and Rahfaldt as applied to Claim 1 above, and further in view of Sinha (US 20190145648 A1)

Re: Claim 25
Mehta in view of Mendelson and Rahfaldt does not appear to explicitly disclose wherein the control module is configured to generate an alert message indicating at least one of remain silent, hide, or move such that a barrier is between the user and at least one of an assailant or a criminal.
In a similar endeavor, Sinha discloses wherein the control module is configured to generate an alert message (See Sinha Fig. 6, [0138]  System 600 connects devices, systems, and servers via network 602 so that building information, HVAC controls, emergency information, navigation directions, and other information can be passed between devices (e.g., control device 214, user device 612) indicating at least one of remain silent, hide, or move such that a barrier is between the user and at least one of an assailant or a criminal.
(See Sinha Fig. 2, [0116] Based on the nature of the emergency, control devices 214 may give directions to an occupant of the building. In some embodiments, the direction may be to respond to an emergency (e.g., call the police, hide and turn the lights off, etc.))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta in view of Mendelson and Rahfaldt invention by employing the teaching as taught by Sinha to provide the limitation.  The motivation for the combination is given by Sinha which improves emergency service. 


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 20170251347 A1) in view of Mendelson (US 9374673 B2) and Newman (US 20200374682 A1)

Re: Claim 27
Mehta discloses a mobile access device (See Mehta Fig. 2: the second device 207) comprising: 
a memory configured to store incident information; 
See Mehta Fig. 2, [0141] the data set 270 includes data from one or more caches, databases or other forms of storage located at the second device 207 . .   the data is retrieved from a data storage medium 215
a transceiver configured to report the incident information to a first station, 
See Mehta [0277] user communication devices, for example, smart phones or tablet computers, are often capable of communicating information in a variety of modes including rich information formats such as, for example, multimedia messages including pictures or video messages.  [0295]:  the EDC then accesses various forms of multimedia information (e.g. video, images, location information, and other forms of multimedia data) from the user communication device of the user needing emergency assistance.
wherein the transceiver is at least one of Wi-Fi or cellular network enabled; and 
See Mehta Fig. 2, [0141] the second device 207 transmits the data through any network (Wi-Fi, Ethernet, cellular data connection, etc.) over the internet or through private connections, such as HTTPS, unauthenticated HTTP, binary data SMS over a cellular network and other means
a control module configured to execute an emergency alerting application, 
See Mehta [0014] communication devices comprising . . . an emergency alert application comprising: (a) a user input module receiving an indication to send a request for assistance associated with a second device to a recipient; 
NOTE: Also See [0020] and [0021] re alert application and FIG. 1B [0135]
transmit an alert signal from second mobile access device to the first station indicating an incident has occurred, (See Mehta [0106] a request for assistance comprises an emergency indication selected from, for example, a car accident, a medical emergency, a police emergency, a fire emergency, or any combination thereof) 
See Mehta Fig. 2, [0137]:  a user 200 of a communication device 206 initiates the process to send a request for assistance to an EDC 255 on behalf of a user 205 of the second device 207. [0140] the request for assistance includes a data set (270, 272, 276) associated with the second device 207 or the user 205 on whose behalf the request is being sent. . . . a data set includes data (including meta-data) regarding the user 205 or the second device 207 (e.g. user location . . .
collect the incident information including at least one of (i) capturing audio or video of the incident, or (ii) receiving descriptive comments from a user of the mobile access device, (See Mehta [0275] transmission of multimedia messages that pertain to an emergency situation including video files, image files, streaming video data.), 
See Mehta [0285]: including one or more of a camera of the certain user communication devices to get a first-hand view of streaming video being captured by the camera 
generate a report message including the incident information, and perform countermeasures including (i) sending the report message to the first station (See Mehta Fig. 2: EMS 230.  [0142]: the data set 270 is provided to the EDC 255 directly (communication link 225), via the EMS 230 (communication link 223, 226), or via a third party (communication link 223, 241, 243)), and 
See Mehta [0277] user communication devices, for example, smart phones or tablet computers, are often capable of communicating information in a variety of modes including rich information formats such as, for example, multimedia messages including pictures or video messages.  [0295]:  the EDC then accesses various forms of multimedia information (e.g. video, images, location information, and other forms of multimedia data) from the user communication device of the user needing emergency assistance.
wherein at least one of the alert signal or the report message includes a unique signal identifier.
See Mehta Fig. 2, [0143]: the location information is obtained from one or more sources such as, for example, a location component 216 (such as a GPS, not shown), Wi-Fi access points information using a Wi-Fi antenna (not shown), Bluetooth beacon data using a Bluetooth antenna (not shown),  . . . locate the second device 207 using GPS, cell-ID and Wi-Fi access point, wherein the second device 207 provides service set identifier (SSID) and Media Access Control (MAC) data for the Wi-Fi access point(s).

Mehta does not appear to explicitly disclose 
wherein the transceiver is at least one of ultra-wideband enabled or personal area network enabled; and (Emphasis Added)
transmit an alert signal from the mobile access device to the first station indicating an incident has occurred, (Emphasis Added)
In a similar endeavor, Mendelson discloses
wherein the transceiver is at least one of ultra-wideband enabled or personal area network enabled; and 
See Mendelson Fig. 1, Col 12, lines 35-38: (11) the user initiate emergency/panic/help, as part of the emergency application an emergency ID is encode into the Bluetooth and or Wi-Fi and cell naming 102, the information is encode into a code
transmit an alert signal from the mobile access device to the first station indicating an incident has occurred, 
See Mendelson Fig. 1, Col 12, lines 54-62:  the mobile phone use the built in Bluetooth and or Wi-Fi or cellular to be on for x amount of time and vice versa, the idea is to use the existing communication signal available on the mobile phone to be located by a scannig4life device 200 handle by search and rescue unit in emergency, the beacon mode 104 
wherein at least one of the alert signal or the report message includes a unique signal identifier.  
See Mendelson Fig. 1, Col. 10, lines 42-46: (119) In a beacon mode the mobile will transmits a periodic signal with limited information content (for example its encoding identification), on a specified radio frequency available in the mobile phone--cellular, Bluetooth and Wi-Fi.
NOTE: Also See Claim 2: encoding emergency information into said at least one of user's cellular phone Bluetooth identifier and Wi-Fi identifier to be broadcasted in said beacon mode,
Note, Mehta and Mendelson are analogous art because both are directed to emergency services (See Mehta Abstract and Mendelson Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta invention by employing the teaching as taught by Mendelson to provide the limitation.  The motivation for the combination is given by Mendelson which provides the user needing emergency assistance to contact emergency service directly (time saving) and utilize alternate network in case cellular network is unavailable (improve connection capability).
NOTE: Also See the rejection of Claim 1 for all above limitations. 

Mehta in view of Mendelson does not appear to explicitly disclose (ii) signaling one or more other mobile access devices to generate an alert message to scare off at least one of an assailant or a criminal, 
In a similar endeavor, Newman discloses (ii) signaling one or more other mobile access devices (See Newman Fig. 1, [0120] the graphical display setting is provided through the first health monitoring device 102-1 but controls a second health monitoring device 102-2 and/or a remote device 104 associated with the first health monitoring device 102-1 (e.g., a circle of support remote device 104)) to generate an alert message to scare off at least one of an assailant or a criminal, 
See Newman Fig. 1,  [0120] For instance, activating an audible siren at the second health monitoring device 102-2 from the first health monitoring device 102-provides a much louder siren if the health monitoring devices 102 are in an audible range of each other with the accompanying advantage of being heard further away, potentially driving off a criminal, who cannot be certain that the siren is not being heard, as well as alerting anyone nearby of the incident (e.g., firing of an alarm and/or an alert from the first health monitoring device 102-1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mehta in view of Mendelson invention by employing the teaching as taught by Newman to provide the limitation.  The motivation for the combination is given by Newman improves emergency notification system.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644